DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6 in the Remarks, filed January 13, 20222, with respect to the rejection(s) of claim(s) 7, 9-13, 15, 17, 18, 20-22, 24, and 25 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akkarakaran et al (US Publication 2018/0063843 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 7, 13, 24, and 25 recites the limitation "allocation" in lines 10 and 11. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 12, 13, 15, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US Publication 2009/0325585 A1) in view of Akkarakaran et al (US Publication 2018/0063843 A1).
Regarding to claims 7 and 13, Farajidana discloses a terminal 1550 (fig. 15) comprising: a receiver 1554 that receives higher layer signaling (fig. 10 page 14 paragraph 0122; RRC connection) indicating one of a first Resource Block Group RBG configuration and a second RBG configuration (page 11 paragraph 0100; number of resource blocks in each RBGs) by which a plurality of RBG size candidates are respectively configured (fig. 5 page 8 paragraph 0083; RBG 
Farajidana fails to teach for allocation based on the first RBG configuration and allocation based on the second RBG configuration are supported in a same time domain.
However, Akkarakaran discloses a terminal 106 (fig. 2) comprising first RBG configuration 408A-408E and second RBG configuration 408A-408E are allocated in a same time domain (fig. 8 page 5 paragraph 0052; noted the plurality RBG configuration are in the same time axis).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for plurality of RBG configuration in a same time domain as taught by Akkarakaran into Farajidana’s system to reduce allocation overhead while allowing resources assignment flexibility.
Regarding to claim 9, Farajidana discloses the processor determines a number of bits of a frequency resource assignment field, included in a downlink control information, based on the RBG size and the number of resource blocks of the specified bandwidth (page 9 paragraph 0089).
Regarding to claim 10, Farajidana discloses the specified bandwidth is configured by higher layer (page 14 paragraph 0122; RRC signaling).

Regarding to claim 15, Farajidana discloses the specified bandwidth is configured from a base station (pages 5-6 paragraph 0064).
Regarding to claim 24, Farajidana discloses a base station 1402 (fig. 14) comprising: a transmitter 1424 that transmits 1104 higher layer signaling (fig. 11 page 14 paragraph 0122; RRC connection) indicating one of a first Resource Block Group RBG configuration and a second RBG configuration (page 11 paragraph 0100; number of resource blocks in each RBGs) by which a plurality of RBG size candidates are respectively configured (fig. 5 page 8 paragraph 0083; RBG configurations are group 1-3 with resource block sizes 6 and 12); and a processor 1414 that determines 1102 a RBG size (number of resource blocks) out of RBG size candidates included in an RBG configuration selected out of the first RBG configuration and the second RBG configuration (page 11 paragraph 0102), wherein the processor determines RBG size based on a number of resource blocks of a specified bandwidth (page 6 paragraph 0066).
Farajidana fails to teach for allocation based on the first RBG configuration and allocation based on the second RBG configuration are supported in a same time domain.
However, Akkarakaran discloses a terminal 106 (fig. 2) comprising first RBG configuration 408A-408E and second RBG configuration 408A-408E are allocated in a same time domain (fig. 8 page 5 paragraph 0052; noted the plurality RBG configuration are in the same time axis).

Regarding to claim 25, Farajidana discloses a system 200 (fig. 2) comprising a terminal 202 and a base station 204, wherein the terminal comprises: a receiver 1302 (fig. 13) that receives higher layer signaling (fig. 11 page 14 paragraph 0122; RRC connection) indicating one of a first Resource Block Group RBG configuration and a second RBG configuration (page 11 paragraph 0100; number of resource blocks in each RBGs) by which a plurality of RBG size candidates are respectively configured (fig. 5 page 8 paragraph 0083; RBG configurations are group 1-3 with resource block sizes 6 and 12); and a processor 1306 that determines a RBG size (number of resource blocks) out of RBG size candidates included in an RBG configuration selected out of the first RBG configuration and the second RBG configuration (page 11 paragraph 0100), wherein the processor determines the RBG size based on a number of resource blocks of a specified bandwidth (page 6 paragraph 0066); the base station comprises: a transmitter 1424 that transmits the higher layer signaling (fig. 11 page 14 paragraph 0122; RRC connection): and a processor 1474 that determines the ABG size (page 11 paragraph 0102).
Farajidana fails to teach for allocation based on the first RBG configuration and allocation based on the second RBG configuration are supported in a same time domain.

Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for plurality of RBG configuration in a same time domain as taught by Akkarakaran into Farajidana’s system to reduce allocation overhead while allowing resources assignment flexibility.
6.	Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana and Akkarakaran in view of Baldemair et al (US Publication 2016/0142919 A1).
Regarding to claims 11, 17, and 18, Farajidana and Akkarakaran combined together disclose all the limitations with respect to claim 7, except for a part of the RBG size candidates included in the first RBG configuration overlaps with a part of the RBG size candidates included in the second RBG configuration. However, Baldemair discloses a terminal 604-606 (fig. 6) for RBG information, wherein a part of RBG size candidates included in a first RBG configuration BW1 overlaps with a part of RBG size candidates included in a second RBG configuration BW2 (fig. 9 pages 5-6 paragraph 0061). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for overlapping RBG configurations as taught by Baldemair into the combination of Farajidana and Akkarakaran’s system to expand network bandwidth capacity while avoiding transmission collisions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467